Citation Nr: 0709853	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-21 747	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to an increased rating for acne scars, currently 
evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran's case was remanded to the RO for additional 
development in May 2006.  The case is again before the Board 
for appellate review.  (Among the actions sought by the Board 
in its 2006 remand was the issuance of a statement of the 
case on several service connection claims.  This was done in 
November 2006.  No appeal exists in the claims file, which 
was returned to the Board on January 18, 2007.)


FINDINGS OF FACT

The veteran's service-connected acne scars consist of a few 
round, depressed scar patches measuring 1 millimeter by 1 
millimeter on the forehead, glabella, and the nose, diffuse 
scarring over about 50 percent of both of the veteran's 
cheeks, and many depressed scars scattered over the anterior 
neck; the scars are not poorly nourished, tender, painful, 
unstable, or productive of any functional limitation; there 
is no more than one characteristic of disfigurement, and the 
scars are no more than moderately disfiguring.


CONCLUSION OF LAW

An increased rating for acne scars is not warranted.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805, 7828 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted his original claim for disability 
compensation benefits in September 1996.  In February 1997 
the veteran was granted service connection for acne scars and 
awarded a noncompensable disability evaluation.

The veteran submitted his claim for an increased rating for 
his acne scars in August 2001.  The disability rating was 
increased to 10 percent by way of a July 2002 rating 
decision.

Private medical records from W. Bradshaw, M.D., T. Handrup, 
Jr., M.D., R. Gradman, M.D., and R. Breyer, M.D., are all 
unrelated to the issue on appeal.

The veteran was afforded a VA dermatology examination in May 
2002.  He had multiple pitted scars on both cheeks.  The 
examiner said the veteran was not receiving any treatment for 
his acne scars and therefore he had no side effects of any 
treatment.  Physical examination revealed one hundred pitted 
scars on each cheek and the posterior neck.  He was diagnosed 
with post-acne scars consisting of nontender lesions.

The veteran was also afforded a VA dermatological examination 
in November 2003.  The veteran reported no treatment for the 
scarring and therefore he had no side effects of any 
treatment.  He was noted to have residual scarring on both 
cheeks, the neck, the chin, and the temples.  Physical 
examination revealed a few round, depressed scar patches 
measuring 1 mm by 1 mm on the forehead, glabella, and the 
nose.  On the veteran's cheeks there were multiple and at 
times confluent to fairly diffuse scarring over about 50 
percent of both cheeks.  The veteran also had many depressed 
scars scattered over the anterior neck.  The veteran's back 
and chest were noted to be clear.  There were no acneiform 
lesions and the skin was not bound down.  There was no loss 
of mobility.  The scars were nontender and were essentially 
superficial acne scars.  The scars were not deep, not puss 
filled, and did not contain pustules.  None of the scarring 
exceeded 6 square inches.  The examiner said the veteran did 
not have itching or redness, malignancy, benign neoplasm, 
urticaria, primary cutaneous vasculitis, erythema multiforme, 
or chloracne.  Further, there was no adherence to underlying 
tissue, the veteran had normal texture and skin tone, the 
scars were not atrophic, shiny, or scaly, there was no 
ulceration or breakdown of skin, there was no inflammation, 
edema, keloid formation, discoloration of the scar compared 
to normal skin, no gross distortion or asymmetry of any 
facial feature, no induration or inflexibility of skin near 
the scar, no limitation of motion due to the scar, and no 
disfigurement of the head, face, or neck.  The examiner 
diagnosed the veteran with acne scarring.  

VA outpatient treatment reports dated from May 2005 to August 
2006 did not reflect any treatment for the veteran's service-
connected acne scars.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's 10 percent disability rating for acne scars has 
been considered under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800, which pertain to disfiguring scars of 
the head, face, or neck.  

During the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).  The veteran was apprised of the changes by 
way of a November 2006 supplemental statement of the case.  
Because the changes became effective during the pendency of 
the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

Under the pertinent criteria in effect prior to August 30, 
2002, disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight.  38 C.F.R. § 
4.118 (Diagnostic Code 7800) (2002).  A 10 percent rating is 
assigned when such scars are moderate, disfiguring.  Id.  A 
severe disability warrants a 30 percent evaluation, 
especially if it produces a marked or unsightly deformity of 
the eyelids, lips, or auricles.  Id.  A complete or 
exceptionally repugnant deformity on one side of the face or 
marked or repugnant bilateral disfigurement warrants a 50 
percent evaluation.  Id.

The Board notes that words such as "moderate," "severe," 
and "marked" are not defined in the VA Schedule for Rating 
Disabilities.  Generally speaking, "moderate" is defined in 
the dictionary as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition 871 (1988).  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id at 828.  

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised criteria, specific evaluation criteria were 
also included to address acne, based on the extent of 
involvement by acne, its location, and whether it is deep or 
superficial.  Under Diagnostic Code 7828, superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent is assigned a noncompensable rating.  Deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or; deep acne other than on the 
face and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus- filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  In the alternative, the disability can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7828.

In this case, the veteran's service-connected acne scars are 
more appropriately rated under the diagnostic code for rating 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) because the symptomatology of the veteran's acne scars 
does not warrant a compensable rating under Diagnostic Code 
7828.  In other words, he now experiences scars due to acne, 
but does not have an active acne infection or lesion.

Under the revised criteria for Diagnostic Code 7800, a 10 
percent rating is warranted when there is one characteristic 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent disability 
rating is warranted.  Id.  A 50 percent rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  Id.  An 80 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.  Id.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207.  Id.  Superficial unstable scars and superficial 
painful scars warrant 10 percent ratings.  Id.

Applying the old schedular criteria to the existing facts, 
the Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability rating in excess of the currently assigned 10 
percent under Diagnostic Code 7800.  Although the veteran 
does have face and neck scarring, the evidence does not show 
that the scarring is severe, such as is typical when there is 
unsightly deformity of eyelids, lips, or auricles.  
Additionally, it is not manifested by a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  The scarring is 
fairly extensive, but it is not deep or otherwise 
disfiguring.  It has been specifically described as 
superficial.

At the May 2002 VA examination the veteran was noted to have 
multiple pitted scars on both cheeks.  The scars were 
described as consisting of one hundred pitted scars on each 
cheek and the posterior neck.  At the time of the November 
2003 VA examination the veteran was noted to have residual 
scarring on both cheeks, the neck, the chin, and the temples.  
Physical examination revealed a few round, depressed scar 
patches measuring 1 mm by 1 mm on the forehead, glabella, and 
the nose.  On the veteran's cheeks there were multiple and at 
times confluent to fairly diffuse scarring over about 50 
percent of both cheeks.  The veteran also had many depressed 
scars scattered over the anterior neck.  There were no 
acneiform lesions and the skin was not bound down.  There was 
no loss of mobility.  The scars were nontender and were 
essentially superficial acne scars.  The scars were not deep, 
not puss filled, and did not contain pustules.  None of the 
scarring exceeded 6 square inches.  The examiner said the 
veteran did not have itching or redness, malignancy, benign 
neoplasm, urticaria, primary cutaneous vasculitis, erythema 
multiforme, or chloracne.  Further, there was no adherence to 
underlying tissue, the veteran had normal texture and skin 
tone, the scars were not atrophic, shiny, or scaly, there was 
no ulceration or breakdown of skin, there was no 
inflammation, edema, keloid formation, discoloration of the 
scar compared to normal skin, no gross distortion or 
asymmetry of any facial feature, no induration or 
inflexibility of skin near the scar, no limitation of motion 
due to the scar and no disfigurement of the head, face, or 
neck.  

As for the new criteria, there has been no tissue loss, or 
gross distortion or asymmetry of any facial feature.  
Additionally, the scarring is not elevated or depressed; it 
is not adherent or of abnormal texture.  There is no 
induration or inflexibility of skin and no change of 
pigmentation of the skin.  And, finally, the scarring, while 
covering a large part of the face and neck, does not include 
any single scar of 5 inches or more in length or one-quarter 
inch or more in width.  Consequently, there is no basis for 
awarding a higher rating under the new criteria.  

In addition, the Board has considered Diagnostic Codes 7803 
and 7804 under both old and new criteria.  Absent objective 
evidence that the scarring is poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration, 
a separate compensable rating is not warranted under either 
Code.  In addition, the evidence does not indicate that the 
veteran's service-connected acne scars cause any functional 
limitation.  Consequently, a separate compensable rating is 
not assignable for scarring under Diagnostic Code 7805.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected acne scars have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
acne scars have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), or require periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's acne scars, and the claim is therefore denied.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in June 2006.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in letters dated in March 2006 and April 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment reports.  The veteran was afforded several VA 
examinations during the pendency of his appeal.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for an increased rating.  The Board 
is not aware of any such evidence.


ORDER

Entitlement to an increased rating for acne scars, currently 
evaluated as 10 percent disabling is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


